Citation Nr: 0910716	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  07-30 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to recognition of status as a claimant for 
purposes of establishing eligibility for Department of 
Veterans Affairs (VA) dependency and indemnity compensation 
(DIC) benefits, as well as death pension, and accrued 
benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1963 to August 
1986.  The Veteran died in December 2005.  The appellant in 
this matter seeks to be recognized as the Veteran's surviving 
spouse for purpose of obtaining VA benefits.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 administrative decision by the 
VA Regional Office (RO) in Little Rock, Arkansas, denying 
entitlement to VA death benefits on the basis of continuous 
cohabitation having not been established.  

In October 2008, a videoconference hearing was held in this 
matter, during which the appellant testified before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
has been associated with the claims file.


FINDINGS OF FACT

1.  The appellant and Veteran were married in June 1990.

2.  A preponderance of the probative evidence indicates that 
the Veteran and the appellant did not live together 
continuously prior to his death and their separation is not 
show to have been due to the misconduct of, or procured by, 
the Veteran without the fault of the appellant. 


CONCLUSION OF LAW

The criteria for recognition of status as a claimant, as the 
surviving spouse of the Veteran, are not met.  38 U.S.C.A. §§ 
101, 103, 1102 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 
3.50, 3.52, 3.53, 3.54 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 and Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 
 
Here, the RO sent a correspondence in October 2006; an 
administrative decision in February 2007; a statement of the 
case in August 2007; and a supplemental statement of the case 
in July 2008.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant with regard to her 
claim.  
In addition, all relevant, identified, and available evidence 
has been obtained, to include the Veteran's private medical 
records.  The appellant has not referred to any additional, 
unobtained, relevant, available evidence.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law. 

Pertinent Laws and Regulations

Pertinent VA laws and regulations provide that VA death 
benefits may be paid to a surviving spouse who was married to 
the veteran:  (1) one year or more prior to the veteran's 
death, or (2) for any period of time if a child was born of 
the marriage, or was born to them before the marriage.  38 
C.F.R. § 3.54; see 38 U.S.C.A. § 1102.  Spouse means a person 
of the opposite sex who is a wife or husband and the term 
surviving spouse means a person of the opposite sex who is a 
widow or widower provided the marriage meets the requirements 
of 38 C.F.R. § 3.1(j), 38 C.F.R. § 3.50.  A marriage "means 
a marriage valid under the law of the place where the parties 
resided at the time of the marriage, or the law of the place 
where the parties resided when the rights to benefits 
accrued."  38 C.F.R. § 3.1(j); see 38 U.S.C.A. § 103(c).


Additionally, under 38 U.S.C.A. § 103(a) and 38 C.F.R. § 
3.52, where an attempted marriage of a claimant to the 
veteran was invalid by reason of a legal impediment, the 
marriage will nevertheless be deemed valid if:  (1) the 
marriage occurred 1 year or more before the veteran died (or 
existed for any period of time if a child was born of the 
purported marriage or was born to them before such marriage); 
(2) the claimant entered into the marriage without knowledge 
of the impediment; (3) the claimant cohabited with the 
veteran continuously from the date of marriage to the date of 
his or her death; and (4) no claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits other than accrued monthly benefits covering a 
period prior to the veteran's death.  All of the requirements 
must be met in order to find a deemed valid marriage.  See, 
e.g., Colon v. Brown, 9 Vet. App. 104 (1996) (in cases where 
the veteran was still legally married to another person, if 
the appellant was unaware of the legal impediment, then an 
otherwise invalid common law marriage may be deemed valid). 
 
The requirement that there must be continuous cohabitation 
from the date of the marriage to the date of death of the 
veteran will be considered as having been met when the 
evidence shows that any separation was due to the misconduct 
of, or procured by, the veteran without the fault of the 
surviving spouse.  38 C.F.R. § 3.53(a).  Temporary 
separations which ordinarily occur, including those caused 
for the time being through fault of either party, will not 
break the continuity of the cohabitation.  Id. 
 
Furthermore, the statement of the surviving spouse as to the 
reason for the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason which did not show an intent on the part of 
the surviving spouse to desert the veteran, the continuity of 
the cohabitation will not be considered as having been 
broken.  State laws will not control in determining questions 
of desertion; however, due weight will be given to findings 
of fact in court decisions made during the life of the 
veteran on issues subsequently involved in the application of 
this section.  38 C.F.R. § 3.53(b). 
 
In addition, the United States Court of Appeals for Veterans 
Claims ("the Court") has held that 38 U.S.C.A. § 101(3) and 
38 C.F.R. § 3.50(b)(1) set forth a two-part test to determine 
whether a spouse can be deemed to have continuously cohabited 
with a veteran even if a separation has occurred.  Gregory v. 
Brown 5 Vet. App. 108 (1993).  First, the spouse must be free 
of fault in the initial separation.  Second, the separation 
must have been procured by the veteran or due to his 
misconduct.  The Court found that the "without fault" 
requirement of the law was not a continuing one.  Rather, the 
finding of fault or without fault is to be determined on the 
basis of an analysis of the conduct at the time of 
separation.  See 38 C.F.R. § 3.53(a).

Here, certain facts are not in dispute.  The evidence of 
record establishes that the appellant and Veteran were 
married in June 1990.  The Veteran's death certificate 
reflects that he died from prostate cancer in December 2005, 
in California, his state of residence.  It was indicated on 
the death certificate that he was divorced.  The informant 
was listed as E.C., his mother.

The appellant submitted a claim for VA death benefits in May 
2006.  On her application, she indicated that she and the 
Veteran did she did not live continuously with the Veteran 
from the date of their marriage until the date of his death.

It is noted that the Veteran never filed a claim for VA 
benefits during his lifetime, therefore he did not directly 
provide any information to VA regarding his martial history.

In November 2006, the RO received a statement from the 
appellant providing further details of her marriage to the 
Veteran.  According to the appellant, she lived with the 
Veteran for two years after their marriage, until 1992 when 
they separated.  She indicated that she began to receive 
Supplemental Security Income (SSI) from the Social Security 
Administration (SSA) in August 1992, and as a result, she 
moved into a separate residence in order to maintain these 
benefits.  She indicated that she continued to see the 
Veteran after she moved to a separate residence and that they 
discussed living together, but that they ultimately 
determined that it was easier for them "to get along" if 
they lived separately.  The appellant stated that she moved 
to Arizona in 1996 to be with her daughter and grandchild.  
She moved back to California in January or February 1997 and 
resided with her mother.  She stated that the Veteran was 
involved in a car accident in 1998, at which time she visited 
him during his recovery.  The appellant stated that she moved 
to Arizona in 2002, where she currently resides, and that she 
visited the Veteran in California whenever she could.  

In support of her claim, the appellant submitted letters 
dated in November 2006 from her friend, T.B. and her sister, 
M.C.  In the letters, both women stated that the appellant 
and Veteran were married but that they could not live 
together as they could not "get along."  It was reported in 
both letters that the appellant moved to Arizona in 2002 and 
that she returned to California for visits.

Also received in November 2006 was a copy of the Veteran's 
December 2005 death certificate, which was accompanied by an 
Affidavit to Amend Record (of death).  The Affidavit to Amend 
Record, signed by the appellant and dated in January 2006, 
requested that the Veteran's marital status be changed on his 
death certificate to reflect "married" and that the 
appellant be listed as the informant and surviving spouse.  A 
death certificate reflecting these requested changes has not 
been associated with the claims file.

In a statement received in May 2007, the appellant indicated 
that she moved from the residence she shared with the Veteran 
in 1992 due to the Veteran's drinking and violent behavior.  
According to the appellant, she moved because she feared for 
her own safety.  She stated that she always hoped things 
would get better between herself and the Veteran, but they 
never did.  She stated that she and the Veteran were still 
married at the time of his death.

In June 2007 and July 2007, the RO received letters from the 
Veteran's mother, in which she reported having no knowledge 
that the Veteran and appellant were still married.  She 
indicated that she did not live in California, and therefore, 
she did not see the Veteran very often.  However, she did 
report that appellant did not visit the Veteran after his 
1998 car accident or attend his funeral.  

The RO obtained the Veteran's private inpatient treatment 
records dated from November to December of 2005, to include 
records of his treatment directly prior to his death.  
History and physical examination reports, dated in November 
and December of 2005 reflect the Veteran's report of living 
alone with his dog; the Veteran denied having a significant 
other.  The Veteran reported having a daughter, with whom he 
was estranged, and a son who died at the age of 19.  A 
November 2005 consultation report reflects a similar reported 
history, and the Veteran was noted to be single.

In September 2007, the appellant provided further explanation 
as to her cohabitation with the Veteran.  She again reported 
living with the Veteran until 1992, at which time she moved 
to live with her mother in the same city in California.  She 
reported reconciling with the Veteran and resuming 
cohabitation from 1993 to 1994.  It was reported that the 
appellant ceased living with the Veteran in 1995 and that she 
moved to Arizona in 1996.  She reported returning to live in 
California in 1997, at which time she lived with family 
members until she established permanent residence in Arizona 
in 2002.  The appellant indicated that from 2002 until the 
time of his death, she visited the Veteran in California.

The appellant reiterated her contentions during her October 
2008 testimony before the undersigned.  She reported the she 
lived continuously with the Veteran until 1992, at which time 
she became frightened of his violent behavior; as the result 
of his drinking, she moved from the martial residence.  It 
was the appellant's testimony that she ultimately decided 
that she could not live in the same residence as the Veteran 
after observing how the Veteran turned their house "upside 
down" during a drinking episode.  As an additional reason 
for the initial separation, she reiterated that she obtained 
an apartment separate from the Veteran in order to continue 
to receive SSI benefits; she testified that the Veteran 
encouraged and assisted her with obtaining this separate 
residence.  Although they no longer lived together during 
this time, the appellant testified that she would spend time 
with the Veteran two to three times per week and maintained a 
martial relationship.  In support of her contention that she 
continued to live in the same city as the Veteran initially 
following their separation, the appellant submitted 
photocopies of bills and stamped envelopes showing that she 
maintained a California address between January 1991 and 
December 1999.  It was the appellant's testimony that the 
Veteran never wanted a divorce, and insisted that they remain 
married.  The appellant had no explanation as to why the 
Veteran's family was unaware of the continuation of their 
marriage, as she visited the Veteran in the hospital 
following his 1998 car accident.

Based on a thorough review of the evidence, the Board finds 
that the Veteran and appellant cannot be considered to have 
met the requirements of continuous cohabitation under the 
provisions of 38 C.F.R. § 3.53(a).  Thus, the appellant is 
not entitled to recognition as status as a claimant to 
warrant entitlement to DIC benefits as the Veteran's 
surviving spouse.  See 38 C.F.R. § 3.50.

The evidence shows that the Veteran and the appellant did not 
continuously cohabitate from the date of their marriage until 
his death.  The appellant indicated on her May 2006 claim for 
VA benefits that she did not continuously live with the 
Veteran.  The Board recognizes that during her present claim, 
the appellant has maintained that although she and the 
Veteran ceased living together, they essentially still 
maintained a relationship.  She has testified that she 
reconciled with the Veteran in 1993 and 1994, she always kept 
in touch with him after she moved to Arizona, and the Veteran 
never wished to obtain a divorce.  However, the Board finds 
that the appellant's assertions are not credible concerning 
the continuity and substance of her relationship with the 
Veteran in the years preceding his death.  See Madden v. 
Gobber, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is 
entitled to discount the weight, credibility, and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence) see also Cartwright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a 
claimant's testimony simply because they claimant is an 
interested party; personal interest may, however, affect the 
credibility of the evidence).  The information the appellant 
has provided is either contradictory or is otherwise not 
supported by the evidence of record.

The appellant testified that the reason that she initially 
ceased to cohabitate with the Veteran was due, in part, to 
her desire to continue to receive SSI benefits.  Although the 
appellant asserts that the Veteran supported her in this 
regard, this evidence suggests that the appellant's own 
desire to maintain these benefits served,   at least to some 
extent, as the basis of the appellant and Veteran initial 
separation.  This raises doubts about the appellant's 
uncorroborated allegations of the Veteran's violent behavior, 
and overall damages the appellant's credibility.  Ultimately, 
it cannot be said that the appellant was free from fault in 
the initial separation, and the criteria for continuous 
cohabitation have not been met.  See Gregory, 5 Vet. App. 
108.

The Board finds that the appellant's own testimony of having 
initially moved into a residence separate from the Veteran in 
1992 and having permanently moved to Arizona in 2002 is 
strong evidence that she and the Veteran were separated and 
did not live continuously cohabitate until the Veteran's 
death.  The conclusion that the appellant and Veteran did not 
continuously cohabitate is supported further by the November 
2006 statements from T.B. and M.C., which both reflect that 
the appellant and Veteran no longer cohabitated together 
because they could not get along and that the appellant moved 
to Arizona in 2002.  No explanation has been provided as to 
why the appellant chose to permanently reside in a different 
state from that of the Veteran.  With regard to the 
appellant's contention that she and the Veteran maintained 
their martial relationship despite living in separate 
residences, there is no evidence to support the appellant 
statements.  The evidence does not show that the appellant 
and the Veteran reconciled after the initial 1992 separation.  
As evidenced by the appellant's own May 2007 statement, 
although she wished that her relationship with the Veteran 
would "get better," it never did.

Moreover, the evidence shows that the Veteran himself 
described himself as "single" and "divorced."  The 
November to December 2005 private inpatient records reflect 
the Veteran's reports of being living alone and of not having 
a significant other.  While he provided information to the 
hospital staff about his children, to include an estranged 
daughter, there is no mention in the records of his marriage 
to the appellant.  The evidence also shows that the Veteran 
reported to his mother that he no longer maintained a 
relationship with the appellant; his mother indicated that 
she had no awareness of whether the Veteran and appellant 
were still married, as she had no contact with the appellant 
prior to and after the Veteran's death.  Thus, this evidence 
contradicts the appellant's testimony regarding the most 
recent nature of her relationship with the Veteran and 
provides further support to the conclusion that the appellant 
and Veteran did not continuously cohabitate up until the time 
of the Veteran's death.    

The Board has considered the appellant's testimony that she 
and the Veteran ceased to cohabitate together, in part, 
because of his violent behavior and drinking.  However, there 
is no evidence of record that supports this contention.  The 
evidence of record, to include the lay statements submitted 
from M.C. and T.B., does not support a finding that the 
Veteran's alleged drinking and associated violence lead to 
the couple's separation; the lay statements merely report 
that the appellant and Veteran could not "get along," 
without providing the reason for their marital discord.  
Thus, the lay statements offer little probative value as to 
this issue.  The only evidence to support the contention that 
the separation was due to the Veteran's own misconduct comes 
from the appellant's own statements.  However, the Board 
finds the appellant's testimony on this point is weak, 
contradictory, and not credible.  38 C.F.R. § 3.53(b).  
Essentially, the preponderance of the evidence does not show 
that the reason that the appellant and Veteran ceased to 
cohabitate together was due to the Veteran's own misconduct, 
or was otherwise procured by the Veteran.  38 C.F.R. § 
3.53(a).  Accordingly, the criteria for continuous 
cohabitation sufficient to warrant the award of DIC benefits 
have not been met and the appeal must be denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Recognition as status as claimant for purposes of 
establishing eligibility for VA DIC benefits, as well as 
death pension, and accrued benefits, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


